UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in todays markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. Chinas economy, the worlds second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in todays investing environment poses a challenge. Putnams experienced portfolio managers are constantly seeking innovative ways to maneuver in todays markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective Long-term capital appreciation Net asset value December 31, 2015 Class IA: $34.41 Class IB: $33.82 Total return at net asset value Russell 3000 (as of 12/31/15)* Class IA shares† Class IB shares‡ Growth Index 1 year –0.07% –0.29% 5.09% 5 years 73.20 71.11 86.72 Annualized 11.61 11.34 13.30 10 years 94.79 90.07 125.89 Annualized 6.90 6.63 8.49 Life 410.09 386.70 507.99 Annualized 7.81 7.58 8.72 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Recent performance may have benefited from one or more legal settlements. † Class inception date: May 2, 1994. ‡ Class inception date: April 30, 1998. The Russell 3000 Growth Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Multi-Cap Growth Fund 1 Report from your fund’s manager Rob, what can you tell us about the investing environment for the 12-month reporting period ended December 31, 2015? The overall U.S. stock market, as measured by the S&P 500 Index, advanced slightly for the period, and growth stocks, the focus of the portfolio, gained 5.09%, as measured by the Russell 3000 Growth Index. While the market managed to deliver a positive return, 2015 was the weakest year for U.S. equities since the global financial crisis. After finishing the previous year with a double-digit gain, the stock market became more sluggish in 2015. Conditions were somewhat choppy through the early months, as investors grew concerned about the effects of unusually harsh weather on U.S. economic growth. At the same time, two additional factors — U.S. dollar strength and energy sector weakness — began to weigh more heavily on investors’ minds and on corporate earnings. In 2014, the price of oil had dropped more than 40%, resulting in severe declines for energy stocks. In addition, the strengthening U.S. dollar hurt the earnings of U.S. companies that depend on non-U.S. markets for revenue. These issues continued to weigh on investors’ minds — and stock market performance — for the remainder of the 12-month period. Volatility picked up considerably in late summer, most notably in August, with some of the biggest swings in the history of the U.S. equity market. For the first time since 2011, major indexes experienced a correction, defined as a decline of 10% or more from a recent high. Stocks recovered from these losses, but remained turbulent through the close of the period. What are some holdings that detracted from performance relative to the benchmark? The top detractor for the period was an overweight position in the stock of Micron Technology, a maker of semiconductor devices that are used in computers and mobile devices such as smartphones and tablets. Micron faced growing competitive pressure, and its earnings weakened considerably. Micron was sold from the portfolio by the close of the period. Another disappointment for the period was the portfolio’s position in Union Pacific, a U.S. railroad company that transports freight across 23 states. The company’s 2015 struggles began with declines in volume for its coal shipments. The weakness then spread to other areas, such as commodities and industrial and agricultural products. This declining demand hurt Union Pacific’s earnings, and its stock price suffered as well. Adding to the challenge was the fact that Union Pacific devoted much of the previous year working — and spending money — to catch up with growing shipment volumes. Can you provide examples of stocks that helped performance for the reporting period? The stock of Alphabet, formerly known as Google, was also a notable contributor to performance for the period. Investors responded positively to the company’s reorganization, which was announced in August 2015. Under the new structure, Google, the search engine portion of the business, will be managed separately from the company’s other businesses. Investors welcomed the change in part because it provides more transparency around the company’s finances — a clearer picture of how each business segment is performing. In addition, investors were pleased that the company — which had amassed significant levels of cash — announced a $5 billion stock buyback. Another portfolio highlight was Amazon.com, the country’s largest online retailer, which continued to deliver impressive profit growth. More notable, however, is the success of Amazon Web Services, or AWS, a segment of Amazon’s business that has been growing explosively. AWS is a service that enables other businesses to rent Amazon’s computing power — its cloud computing capabilities, computers, storage, and software. Also helping the stock price was the positive reaction from investors when Amazon decided to provide more detailed data on the profitability of AWS. What role did derivatives play in the portfolio? Although derivative investments were not a significant part of the portfolio, they did affect performance during the period. Specifically, forward currency contracts were used to hedge foreign exchange risk, and total return swaps were used to gain exposure to specific markets, countries, sectors, or industries. What is your outlook for the markets and the economy? I believe the primary issue for the U.S. stock market as we head into 2016 is growing concern about the risk of a recession in the United States. In my view, underlying U.S. business performance is mixed. Also, we live in an interconnected world, and the reverberations of slowing economic growth in China have rattled emerging-market economies. At the same time, the strengthening U.S. dollar has dampened earnings growth, and collapsing oil prices continue to hurt energy companies as well as many other businesses that provide products or services to them. In light of all these factors, I would describe my outlook as a bit more cautious. A number of positive trends can be found in the U.S. economy, including improving employment and credit extension — banks are lending more — which can boost economic growth. If oil prices and the U.S. dollar value can stabilize, my outlook for U.S. equity performance will improve. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/ or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several 2 Putnam VT Multi-Cap Growth Fund reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Robert M. Brookby joined Putnam in 2008 and has been in the investment industry since 1999. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Multi-Cap Growth Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.67% 0.92% Annualized expense ratio for the six-month period ended 12/31/15† 0.67% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.33 $4.57 $3.41 $4.69 Ending value (after expenses) $971.50 $970.40 $1,021.83 $1,020.57 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Multi-Cap Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Multi-Cap Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Multi-Cap Growth Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2016 Putnam VT Multi-Cap Growth Fund 5 The fund’s portfolio 12/31/15 COMMON STOCKS (97.4%)* Shares Value Aerospace and defense (5.4%) General Dynamics Corp. 19,400 $2,664,784 Honeywell International, Inc. 147,300 15,255,861 L-3 Communications Holdings, Inc. 31,500 3,764,565 Northrop Grumman Corp. 69,900 13,197,819 Raytheon Co. 22,000 2,739,660 Airlines (0.4%) American Airlines Group, Inc. 69,700 2,951,795 Banks (1.7%) Bank of America Corp. 316,800 5,331,744 PacWest Bancorp S 99,600 4,292,760 Virgin Money Holdings UK PLC (United Kingdom) 443,233 2,485,231 Beverages (1.6%) Anheuser-Busch InBev SA/NV ADR (Belgium) 30,800 3,850,000 PepsiCo, Inc. 69,600 6,954,432 Biotechnology (7.3%) AMAG Pharmaceuticals, Inc. † 51,025 1,540,445 Amgen, Inc. 43,600 7,077,588 Biogen, Inc. † 15,500 4,748,425 BioMarin Pharmaceutical, Inc. † 22,800 2,388,528 Blueprint Medicines Corp. † S 36,300 956,142 Celgene Corp. † 138,322 16,565,443 Gilead Sciences, Inc. 146,107 14,784,567 Neuralstem, Inc. † S 481,639 496,088 PTC Therapeutics, Inc. † S 43,000 1,393,200 TESARO, Inc. † 13,600 711,552 Building products (0.7%) Fortune Brands Home & Security, Inc. 82,200 4,562,100 Capital markets (1.9%) Charles Schwab Corp. (The) 178,200 5,868,126 KKR & Co. LP 202,200 3,152,298 Morgan Stanley 133,300 4,240,273 Chemicals (3.5%) Albemarle Corp. S 42,900 2,402,829 Axiall Corp. 119,000 1,832,600 Dow Chemical Co. (The) 71,800 3,696,264 E.I. du Pont de Nemours & Co. 57,600 3,836,160 Sherwin-Williams Co. (The) 19,200 4,984,320 Symrise AG (Germany) 60,140 3,989,474 W.R. Grace & Co. † 36,400 3,625,076 Commercial services and supplies (1.0%) KAR Auction Services, Inc. 38,449 1,423,766 Tyco International PLC 178,700 5,698,743 Consumer finance (—%) Oportun Financial Corp. (acquired 6/23/15, cost $349,105) (Private) † ∆∆ F 122,493 314,195 Containers and packaging (0.4%) Packaging Corp. of America 41,700 2,629,185 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. † 44,564 2,976,875 COMMON STOCKS (97.4%)* cont. Shares Value Diversified telecommunication services (0.6%) Level 3 Communications, Inc. † 77,100 $4,191,156 Electric utilities (0.2%) Exelon Corp. 43,100 1,196,887 Electrical equipment (0.3%) Hubbell, Inc. 22,100 2,232,984 Electronic equipment, instruments, and components (0.2%) Cognex Corp. 49,500 1,671,615 Energy equipment and services (0.4%) Baker Hughes, Inc. 54,800 2,529,020 Food and staples retail (2.3%) Costco Wholesale Corp. 33,200 5,361,800 CVS Health Corp. 56,100 5,484,897 Walgreens Boots Alliance, Inc. 62,500 5,322,188 Food products (0.9%) Associated British Foods PLC (United Kingdom) 54,947 2,704,666 Pinnacle Foods, Inc. 75,403 3,201,611 Health-care equipment and supplies (3.6%) Boston Scientific Corp. † 204,900 3,778,356 C.R. Bard, Inc. 40,000 7,577,600 Cooper Cos., Inc. (The) 30,600 4,106,520 Edwards Lifesciences Corp. † 72,000 5,686,560 GenMark Diagnostics, Inc. † 175,520 1,362,035 Intuitive Surgical, Inc. † 5,200 2,840,032 Health-care providers and services (0.6%) Premier, Inc. Class A † 114,974 4,055,133 Health-care technology (—%) HTG Molecular Diagnostics, Inc. † 70,037 305,361 Hotels, restaurants, and leisure (3.7%) Chipotle Mexican Grill, Inc. † 4,500 2,159,325 Dave & Buster’s Entertainment, Inc. † 73,210 3,055,785 Hilton Worldwide Holdings, Inc. 521,899 11,168,639 Lindblad Expeditions Holdings, Inc. † 257,400 2,859,714 Wingstop, Inc. † S 33,500 764,135 Yum! Brands, Inc. 77,000 5,624,850 Household durables (1.2%) PulteGroup, Inc. 377,500 6,727,050 Tempur Sealy International, Inc. † 27,100 1,909,466 Independent power and renewable electricity producers (0.3%) Calpine Corp. † 164,058 2,373,919 Industrial conglomerates (0.7%) Danaher Corp. 52,800 4,904,064 Insurance (0.5%) Prudential PLC (United Kingdom) 156,259 3,498,312 Internet and catalog retail (5.5%) Amazon.com, Inc. † 42,595 28,789,532 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,216,916) (Private) (Germany) † ∆∆ F 158 1,057,611 FabFurnish GmbH (acquired 8/2/13, cost $15) (Private) (Brazil) † ∆∆ F 11 9 Global Fashion Holding SA (acquired 8/2/13, cost $702,128) (Private) (Brazil) † ∆∆ F 16,574 419,824 6 Putnam VT Multi-Cap Growth Fund COMMON STOCKS (97.4%)* cont. Shares Value Internet and catalog retail cont. Netflix, Inc. † 28,800 $3,294,144 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $15) (Private) (Brazil) † ∆∆ F 11 9 New Middle East Other Assets GmbH (acquired 8/2/13, cost $5) (Private) (Brazil) † ∆∆ F 4 3 Priceline Group, Inc. (The) † 3,785 4,825,686 Internet software and services (12.8%) Alibaba Group Holding, Ltd. ADR (China) † S 56,797 4,615,892 Alphabet, Inc. Class A † 26,082 20,292,057 Alphabet, Inc. Class C † 35,965 27,293,119 Facebook, Inc. Class A † 272,600 28,530,316 GoDaddy, Inc. Class A † S 58,000 1,859,480 LinkedIn Corp. † 12,000 2,700,960 Pandora Media, Inc. † S 164,615 2,207,487 Twitter, Inc. † S 74,300 1,719,302 IT Services (3.1%) Fidelity National Information Services, Inc. 43,200 2,617,920 Visa, Inc. Class A 242,700 18,821,385 Leisure products (0.2%) MCBC Holdings, Inc. † 87,951 1,204,929 Life sciences tools and services (0.8%) Agilent Technologies, Inc. 135,500 5,665,255 Machinery (1.0%) Middleby Corp. (The) † 49,400 5,328,778 Wabtec Corp. S 24,000 1,706,880 Media (3.1%) Discovery Communications, Inc. Class A † 75,100 2,003,668 DISH Network Corp. Class A † 23,600 1,349,448 Liberty Global PLC Ser. A (United Kingdom) † 68,400 2,897,424 Lions Gate Entertainment Corp. 76,100 2,464,879 Live Nation Entertainment, Inc. † 270,862 6,655,079 Time Warner Cable, Inc. 18,000 3,340,620 Time Warner, Inc. 46,400 3,000,688 Multiline retail (0.9%) Dollar General Corp. 86,600 6,223,942 Oil, gas, and consumable fuels (3.0%) Anadarko Petroleum Corp. 40,400 1,962,632 Cabot Oil & Gas Corp. 90,800 1,606,252 Diamondback Energy, Inc. † 45,500 3,043,950 EOG Resources, Inc. 48,500 3,433,315 Gulfport Energy Corp. † 100,000 2,457,000 Pioneer Natural Resources Co. 18,100 2,269,378 Scorpio Tankers, Inc. 323,331 2,593,115 Suncor Energy, Inc. (Canada) 118,771 3,066,055 Whiting Petroleum Corp. † 49,291 465,307 Personal products (0.9%) Coty, Inc. Class A 92,193 2,362,907 Edgewell Personal Care Co. 49,000 3,840,130 Pharmaceuticals (5.2%) Allergan PLC † 32,400 10,125,000 Bristol-Myers Squibb Co. 139,300 9,582,447 Cardiome Pharma Corp. (Canada) † 178,000 1,443,580 Eli Lilly & Co. 54,900 4,625,874 COMMON STOCKS (97.4%)* cont. Shares Value Pharmaceuticals cont. Jazz Pharmaceuticals PLC † 40,148 $5,643,203 Perrigo Co. PLC 33,800 4,890,860 Real estate investment trusts (REITs) (0.9%) American Tower Corp. R 62,023 6,013,130 Real estate management and development (1.0%) Kennedy-Wilson Holdings, Inc. 120,700 2,906,456 RE/MAX Holdings, Inc. Class A 111,365 4,153,915 Road and rail (2.2%) Genesee & Wyoming, Inc. Class A † 24,786 1,330,760 Old Dominion Freight Line, Inc. † S 22,339 1,319,565 Union Pacific Corp. 165,000 12,903,000 Semiconductors and semiconductor equipment (3.3%) Avago Technologies, Ltd. S 29,000 4,209,350 Cavium, Inc. † 11,400 749,094 Intel Corp. 89,700 3,090,165 Lam Research Corp. 70,953 5,635,087 Mellanox Technologies, Ltd. (Israel) † 8,999 379,218 NXP Semiconductor NV † 28,156 2,372,143 ON Semiconductor Corp. † 285,200 2,794,960 SK Hynix, Inc. (South Korea) 53,591 1,383,543 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 115,600 2,629,900 Software (5.8%) Adobe Systems, Inc. † 49,100 4,612,454 Microsoft Corp. 266,000 14,757,680 Mobileye NV (Israel) † S 23,021 973,328 salesforce.com, Inc. † 134,600 10,552,640 SS&C Technologies Holdings, Inc. S 50,304 3,434,254 TiVo, Inc. † 483,347 4,171,285 TubeMogul, Inc. † S 150,800 2,050,880 Specialty retail (3.8%) Advance Auto Parts, Inc. S 44,900 6,757,899 DavidsTea, Inc. (Canada) † 48,558 601,634 Five Below, Inc. † S 114,018 3,659,978 Home Depot, Inc. (The) 66,500 8,794,625 Tiffany & Co. S 38,899 2,967,605 TJX Cos., Inc. (The) 50,504 3,581,239 Technology hardware, storage, and peripherals (2.7%) Apple, Inc. 181,372 19,091,217 Textiles, apparel, and luxury goods (1.4%) NIKE, Inc. Class B 123,400 7,712,500 Tumi Holdings, Inc. † S 133,031 2,212,306 Total common stocks (cost $597,858,889) WARRANTS (0.8%)* † Expiration date Strike price Warrants Value Citigroup, Inc. 1/4/19 $106.10 359,195 $64,655 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) ∆∆ F 1/3/19 3.64 146,170 — A basket of (UBSPUTCH) common stocks 144A (China) 11/14/16 0.00 50,894 5,176,938 Total warrants (cost $5,423,525) Putnam VT Multi-Cap Growth Fund 7 CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value Kinder Morgan, Inc./DE Ser. A, $4.88 cv. pfd. † 37,314 $1,503,754 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $952) (Private) † ∆∆ F 334 857 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $18,232) (Private) † ∆∆ F 5,788 16,409 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $42,817) (Private) † ∆∆ F 8,412 38,535 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $62,108) (Private) † ∆∆ F 12,202 55,897 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $34,829) (Private) † ∆∆ F 6,344 31,346 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $105,139) (Private) † ∆∆ F 13,690 94,625 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $294,898) (Private) † ∆∆ F 103,473 265,408 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $372,897) (Private) † ∆∆ F 130,841 335,607 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $1,165,568) (Private) † ∆∆ F 409,359 1,049,011 Ovid Therapeutics, Inc. 144A Ser. B, 8.00% (acquired 8/10/15, cost $786,064) (Private) † ∆∆ F 126,174 707,458 Total convertible preferred stocks (cost $4,382,454) Principal amount/ SHORT-TERM INVESTMENTS (6.5%)* shares Value Putnam Cash Collateral Pool, LLC 0.44% d Shares 35,407,424 $35,407,424 Putnam Short Term Investment Fund 0.33% L Shares 7,751,655 7,751,655 SSgA Prime Money Market Fund Class N 0.19% P Shares 1,009,000 1,009,000 U.S. Treasury Bills 0.17%, February 18, 2016 $200,000 199,972 U.S. Treasury Bills 0.16%, February 11, 2016 696,000 695,903 U.S. Treasury Bills 0.09%, January 14, 2016 391,000 390,988 Total short-term investments (cost $45,454,894) Total investments (cost $653,119,762) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $698,597,143. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,386,804, or 0.6% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $51,026 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $10,309,731) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Buy 2/17/16 $1,323,695 $1,296,512 $27,183 JPMorgan Chase Bank N.A. Euro Sell 3/16/16 5,537,667 5,393,038 (144,629) State Street Bank and Trust Co. Japanese Yen Sell 2/17/16 1,318,684 1,316,322 (2,362) UBS AG Euro Sell 3/16/16 2,354,529 2,303,859 (50,670) Total 8 Putnam VT Multi-Cap Growth Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 65,725 $— 4/15/16 (3 month USD-LIBOR-BBA A basket (JPCMPNET) $1,255,484 plus 0.38%) of common stocks baskets 18,930 — 7/16/16 (3 month USD-LIBOR-BBA A basket (JPCMPTMD) (201,636) plus 0.30%) of common stocks Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $139,583,664 $—­ $1,477,456 Consumer staples 36,377,965 2,704,666 — Energy 23,426,024 — — Financials 35,958,702 5,983,543 314,195 Health care 122,349,794 — — Industrials 81,985,124 — — Information technology 193,833,188 1,383,543 — Materials 23,006,434 3,989,474 — Telecommunication services 4,191,156 — — Utilities 3,570,806 — — Total common stocks Convertible preferred stocks 1,503,754 — 2,595,153 Warrants 64,655 5,176,938 — Short-term investments 8,760,655 36,694,287 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(170,478) $—­ Total return swap contracts — 1,053,848 — Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Multi-Cap Growth Fund 9 Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value, including $34,336,645 of securities on loan (Note 1): Unaffiliated issuers (identified cost $609,960,683) $691,772,097 Affiliated issuers (identified cost $43,159,079) (Notes 1 and 5) 43,159,079 Foreign currency (cost $57) (Note 1) 55 Dividends, interest and other receivables 742,268 Receivable for shares of the fund sold 47,876 Receivable for investments sold 164,997 Unrealized appreciation on forward currency contracts (Note 1) 27,183 Unrealized appreciation on OTC swap contracts (Note 1) 1,255,484 Total assets Liabilities Payable for shares of the fund repurchased 683,683 Payable for compensation of Manager (Note 2) 331,487 Payable for custodian fees (Note 2) 12,753 Payable for investor servicing fees (Note 2) 61,512 Payable for Trustee compensation and expenses (Note 2) 500,014 Payable for administrative services (Note 2) 5,379 Payable for distribution fees (Note 2) 36,156 Unrealized depreciation on OTC swap contracts (Note 1) 201,636 Unrealized depreciation on forward currency contracts (Note 1) 197,661 Collateral on securities loaned, at value (Note 1) 35,407,424 Collateral on certain derivative contracts, at value (Note 1) 1,009,000 Other accrued expenses 125,191 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $549,098,081 Undistributed net investment income (Note 1) 4,639,423 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 62,166,431 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 82,693,208 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $530,953,433 Number of shares outstanding 15,428,052 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $34.41 Computation of net asset value Class IB Net assets $167,643,710 Number of shares outstanding 4,957,215 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $33.82 The accompanying notes are an integral part of these financial statements. 10Putnam VT Multi-Cap Growth Fund Statement of operations Year ended 12/31/15 Investment income Dividends (net of foreign tax of $79,493) $7,977,687 Interest (including interest income of $11,799 from investments in affiliated issuers) (Note 5) 12,447 Securities lending (Note 1) 383,442 Total investment income Expenses Compensation of Manager (Note 2) 4,153,230 Investor servicing fees (Note 2) 530,103 Custodian fees (Note 2) 35,569 Trustee compensation and expenses (Note 2) 49,432 Distribution fees (Note 2) 456,034 Administrative services (Note 2) 19,794 Other 241,514 Total expenses Expense reduction (Note 2) (37,587) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 61,306,923 Net realized gain on swap contracts (Note 1) 843,225 Net realized loss on futures contracts (Note 1) (2,622) Net realized gain on foreign currency transactions (Note 1) 2,659,486 Net realized gain on written options (Notes 1 and 3) 4,992 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (816,551) Net unrealized depreciation of investments and swap contracts during the year (65,734,475) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Decrease in net assets Operations: Net investment income $2,925,487 $4,577,813 Net realized gain on investments and foreign currency transactions 64,812,004 111,448,123 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (66,551,026) (15,948,690) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,031,666) (3,092,615) Class IB (835,146) (596,088) From net realized long-term gain on investments Class IA (6,921,039) — Class IB (2,242,242) — Decrease from capital share transactions (Note 4) (76,835,475) (99,270,847) Total decrease in net assets Net assets: Beginning of year 788,276,246 791,158,550 End of year (including undistributed net investment income of $4,639,423 and $4,645,888, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Multi-Cap Growth Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income ­ From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/15­ $35.07­ .16­ (.16) — e (.24) (.42) —­ $34.41­ $530,953­ .66­ .45­ 66­ 12/31/14­ 30.98­ .21­ 4.05­ 4.26­ (.17) —­ —­ 35.07­ 13.80­ 599,173­ .70­ .65­ 68­ 12/31/13­ 22.83­ .12­ 8.22­ 8.34­ (.19) —­ —­ 30.98­ 36.74­ 599,841­ .72­ .46­ 96­ 12/31/12­ 19.59­ .16­ 3.19­ 3.35­ (.11) —­ —­ 22.83­ 17.09­ 503,221­ .72­ .74­ 71­ 12/31/11­ 20.67­ .10­ (1.10) (.08) —­ — e,f 19.59­ 494,935­ .72­ .48­ 47­ Class IB­ 12/31/15­ $34.47­ .07­ (.14) (.16) (.42) —­ $33.82­ $167,644­ .91­ .20­ 66­ 12/31/14­ 30.47­ .13­ 3.97­ 4.10­ (.10) —­ —­ 34.47­ 13.49­ 189,103­ .95­ .40­ 68­ 12/31/13­ 22.45­ .05­ 8.10­ 8.15­ (.13) —­ —­ 30.47­ 36.44­ 191,318­ .97­ .21­ 96­ 12/31/12­ 19.27­ .11­ 3.12­ 3.23­ (.05) —­ —­ 22.45­ 16.76­ 144,428­ .97­ .49­ 71­ 12/31/11­ 20.35­ .05­ (1.08) (.05) —­ — e,f 19.27­ 147,615­ .97­ .23­ 47­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 12Putnam VT Multi-Cap Growth Fund Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT Multi-Cap Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks of U.S. companies of any size, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after Putnam VT Multi-Cap Growth Fund13 translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $53,032 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered 14 Putnam VT Multi-Cap Growth Fund overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $35,407,424 and the value of securities loaned amounted to $34,336,645. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, income on swap contracts, redesignation of taxable income and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,934,860 to increase undistributed net investment income, $2,906 to decrease paid-in capital and $1,931,954 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $129,354,098 Unrealized depreciation (48,135,965) Net unrealized appreciation 81,218,133 Undistributed ordinary income 5,522,792 Undistributed long-term gain 55,657,286 Undistributed short-term gain 7,102,428 Cost for federal income tax purposes $653,713,043 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $402,403 Class IB 127,700 Total $530,103 Putnam VT Multi-Cap Growth Fund 15 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $37,587 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $435, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $456,034 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $486,716,918 $565,153,653 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 499,158 4,992 Options exercised — — Options expired (499,158) (4,992) Options closed — — Written options outstanding at the end of the reporting period $— $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 106,571 $3,750,301 190,210 $6,200,202 199,709 $6,848,601 299,594 $9,579,813 Shares issued in connection with reinvestment of distributions 305,089 10,952,705 99,345 3,092,615 87,079 3,077,388 19,442 596,088 411,660 14,703,006 289,555 9,292,817 286,788 9,925,989 319,036 10,175,901 Shares repurchased (2,070,197) (73,134,596) (2,563,277) (83,170,769) (815,472) (28,329,874) (1,112,298) (35,568,796) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of Name of affiliate the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Short Term Investment Fund* $11,441,351 $153,654,779 $157,344,475 $11,799 $7,751,655 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 16 Putnam VT Multi-Cap Growth Fund Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $120,000 Written equity option contracts (contract amount) (Note 3) $120,000 Futures contracts (number of contracts) —* Forward currency contracts (contract amount) $18,000,000 OTC total return swap contracts (notional) $8,100,000 Warrants (number of warrants) 520,000 *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $27,183 Payables $197,661 Equity contracts Investments, Receivables 6,497,077 Payables 201,636 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $2,658,665 $— $2,658,665 Equity contracts (39,932) (2,622) — 843,225 800,671 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Foreign exchange contracts $— $(815,037) $— $(815,037) Equity contracts (131,645) — 1,732,969 1,601,324 Total Putnam VT Multi-Cap Growth Fund17 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. JPMorgan Chase Bank State Street Bank and Barclays Bank PLC N.A. Trust Co. UBS AG Total Assets: OTC Total return swap contracts* # $— $1,255,484 $— $— $1,255,484 Forward currency contracts # 27,183 — — — 27,183 Total Assets $— $— Liabilities: OTC Total return swap contracts* # — 201,636 — — 201,636 Forward currency contracts # — 144,629 2,362 50,670 197,661 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $909,219 $— $— Net amount $27,183 $— $(2,362) $(50,670) *Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $61,223,015 as a capital gain dividend with respect to the taxable year ended December 31, 2015, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 45.77% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18Putnam VT Multi-Cap Growth Fund About the Trustees Putnam VT Multi-Cap Growth Fund 19 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT Multi-Cap Growth Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Multi-Cap Growth Fund21 This report has been prepared for the shareholders H518 of Putnam VT Multi-Cap Growth Fund. VTAN013 298633 2/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$41,716	$ — $4,168	$ — December 31, 2014	$40,559	$ — $4,078	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $746,761 and $566,143 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
